El Juez Peesidente Se. HeRnández,
emitió la opinión del tribunal.
Se trata de nna acción ejercitada por'Bernarda G-alafar representada por sn madre Andrea Galafar Milián, y bajo la dirección del Letrado José E. Díaz, contra la Sucesión de Froilán Morales Ruiz compuesta de sus hermanos Florentino, Delfina, Jorge, Estebanía y Pantaleona Morales Ruiz, y de sus sobrinos Eugenio, Aurelio, Demetria Jesús, Leonardo, Julio, Filomena y Rosa Morales como hijos de su también hermano difunto Liborio Morales Ruiz, para obtener sentencia en qUe se la declare hija reconocida del Froilán Morales Ruiz con todos los derechos que en ese concepto le correspondan.
Con excepción de la demandada Estebanía los demás de-mandados ya relacionados contestaron la demanda represen-tados por el abogado Plerminio Miranda. La Estebanía Morales Ruiz a pesar de haber sido emplazada no compareció a contestarla y a petición de la demandante le fué anotada la rebeldía.
Después de celebrado el juicio la corte dictó sentencia en 13 de abril de 1914 declarando sin lugar la demanda con las costas a cargo de la parte actora, y contra esa sentencia la representación de la demandante interpuso apelación para ante esta Corte Suprema por medio de escrito dirigido al secretario de la corte y al abogado de los demandados Her-minio Miranda, al que fué entregada copia de dicho escrito.
No aparece que ni ese letrado ni otro alguno haya com-parecido en el juicio en representación de Estebanía Morales, después de anotada su rebeldía, y lejos de ello la misma Estebanía Morales al declarar como testigo manifestó que. si bien en el presente caso fué incluida como demandada, no contestó la demanda porque reconoce a Bernarda Gala-far como sobrina suya y sabe que es hija de su hermano Froi-lán. Además, el abogado de la demandante José E. Díaz ex-presa que bajo pliego certificado envió a Don Herminio Miranda, abogado de los demandados comparecientes, copia lite*493ral de la transcripción del récord de la apelación debidamente certificada por él como abogado del apelante, y dielio abo-gado Miranda formula sn alegato escrito impugnando el re-curso a nombre de los apelados que representa, sin haber hecho nunca mención de- la rebelde Estebanía.
Como se ve, la demandada rebelde, Estebanía Morales, a pesar de se,r conocida al demandante y de haber sido empla-zada al principio, no fué notificada del escrito de apelación. No aparece del récord que haya comparecido al juicio repre-sentada por el abogado Miranda que es el que ha repre-sentado a los demás demandados. Aun más, el mismo abo-gado Miranda al contestar la demanda hace exclusión de la Estebanía y ésta al declarar en el juicio manifiesta que no la contesta por reconocer 'los derechos de la parte deman-dante.
Y la Estebanía era parte contraria en el pleito y tenía derecho a que se le notificara la apelación en cumplimiento del artículo 296 del Código de Enjuiciamiento Civil, expre-sivo de que “una apelación se interpone entregando al secre-tario de la corte en que fué dictada o registrada la senten-cia o providencia apelada, un .escrito manifestandp que se apela de ella, o de determinada parte de la misma, y pre-sentando idéntica manifestación a la parte contraria o a sn abogado.” El Código de Enjuiciamiento’ Civil de California en su artículo 940 contiene igual precepto, y ya dijimos al resolver el caso’ de Candelas v. Ramírez et al., 20 D. P. R., 33, que dicho Tribunal Supremo ha interpretado la frase “parte contraria” (adverse party) en el sentido de que no se refiere a todas aquellas que han sido partes en el juicio ante el tribunal a quo, sino solamente a las que de ellas pue-dan ser afectadas por una revocación o modificación de la sentencia apelada. O’Kane, v. Daly, 63 Cal., 317; Millikin v. Houghton, 75 Cal., 540; y casos en ella citados.
Estebanía Morales sería afectada por una sentencia que se dictara revocando la inferior, en la misma forma que los demás demandados. Posible es que siendo actualmente favo-*494rabie la sentencia apelada, sostuviera ella su confirmación no obstante la declaración que prestó en el juicio, si hubiera sido notificada de la apelación.
■ En apoyo de la doctrina que boy sostenemos, además del caso ya citado de-Candelas v. Ramírez et al., podemos citar los de Rondón v. Mollfulleda, 16 D. P. R., 171; Andújar et al. v. Alonso, 17 D. P. R., 433; y Martínez v. Sucesión Laurido, 2ND. P. R., 30.
Por falta de notificación a uno de los' demandados inte-resados, la apelación debe ser desestimada sin considerar los motivos en que se funda.

Desestimada la apelación.

Juéces concurrentes: Sres. Asociados Wolf,'del Toro, Al--drey y Hutchison.